227 F.2d 749
Frank P. CONVERSE et al., Appellants,v.UNITED STATES of America, Appellee (two cases).
Nos. 12554, 12555.
United States Court of Appeals Sixth Circuit.
Dec. 20, 1955.

Brandon G. Schnorf, Toledo, Ohio, Howell Leuck, Cleveland, Ohio, on brief, for appellants.
Clarence M. Condon, Asst. U.S. Atty., Toledo, Ohio, Sumner Canary, U.S. Atty., Cleveland, Ohio, on brief, for appellee.
Before SIMONS, Chief Judge, and MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
On two informations charging the three defendants with violation of regulations promulgated by the Secretary of Interior of the United States pursuant to the Migratory Bird Treaty Act, 16 U.S.C.A. § 703 et seq. the United States District Court, after receiving complete evidence in the cases which were consolidated for trial, found all three defendants guilty upon each of the two informations.


2
The regulation charged in one of the informations to have been violated (Sec. 6.3(b)(1)), provides inter alia, that migratory game birds may not be taken by the aid of shelled, or shucked, or unshucked corn used to lure the birds to the area where the hunters are attempting to take them.  The other information charged the violation of section 6.4(e), which provides a daily bag limit of four wild ducks.


3
In a fully considered oral opinion, analyzing both the facts and the applicable law, United States District Judge Kloeb reviewed the substantial evidence upon which conviction was based and cited and discussed pertinent authorities: among others, United States v. Reese, D.C.W.D.Tenn., 27 F.Supp. 833; United States v. Schultze, D.C.W.D.Ky., 28 F.Supp. 234; Cochran v. United States, 7 Cir., 92 F.2d 623; State of Missouri v. Holland, 252 U.S. 416, 40 S.Ct. 382, 64 L.Ed. 641.


4
Upon the basis of the reasoning of the United States District Court, and upon its findings of fact which are, upon consideration of the entire record in the cases, found to be supported by substantial evidence and not clearly erroneous, the judgment of the district court finding defendants guilty as charged in each information, and assessing the fines imposed, is affirmed.